 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWashington Hospital Center and Service EmployeesInternational Union, Local 722, AFL-CIO.Case 5-CA-1508730 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 16 December 1983 Administrative LawJudge Irwin Kaplan issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a reply brief.'The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,2andconclusions3and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, WashingtonHospital Center, Washington, D.C., its officers,agents, successors, and assigns, shall take the actionset forth in the Order.I In his reply brief the General Counsel moves to strike a reference inthe Respondent's brief to a certain document and certain other docu-ments appended to the Respondent's brief. The General Counsel con-tends that the documents have not been made part of the record in thisproceeding and have not been shown to constitute newly discovered evi-dence. We find merit in the General Counsel's contention and herebygrant the motion to strike.2 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.S In concluding that the Respondent violated Sec. 8(a)(5) and (I) of theAct by refusing to provide the Union with certain job evaluation infor-mation that the Union had requested, the judge relied, inter alia, on Dy-namic Machine Co., 221 NLRB 1140 (1975). The judge's reliance on Dy-namic Machine is misplaced since that case did not involve job evaluationdata. This error does not affect our decision.DECISIONSTATEMENT OF THE CASEIRWIN KAPLAN, Administrative Law Judge. This casewas heard in Washington, D.C., on May 11, 1983. Theunderlying charges were filed on February 2, 1983, byService Employees International Union, Local 722,AFL-CIO (the Charging Party or the Union), whichcharges gave rise to a complaint and notice of hearing onMarch 17, 1983, alleging that Washington Hospital270 NLRB No. 74Center (Respondent) engaged in conduct violative ofSection 8(a)(5) and (1) of the National Labor RelationsAct.The gravamen of the complaint is that Respondentviolated the Act by refusing to furnish the Union, on re-quest, "The relevant findings and/or recommendations ofthe Hayes/Hill study or any other job analysis dealingwith [the] classification of unit clerks." In connectiontherewith, it is further alleged that this information is"necessary" and "relevant" to the Union in the exerciseof its responsibilities as the exclusive collective-bargain-ing representative for said unit clerks.Respondent filed an answer conceding, inter alia, juris-dictional facts, labor organization, appropriateness of theunit (as amended at the hearing), the Union's exclusivestatus as bargaining representative, and that the informa-tion in question (herein the Hayes/Hill study) was in factrequested but denying all allegations that it committedany unfair labor practices. In this latter regard, Respond-ent denies that the information sought is "necessary" or"relevant" to the Union's responsibilities as bargainingagent either under the collective-bargaining agreement orotherwise.On the entire record, including my observation of thedemeanor of the witnesses, and after careful consider-ation of the posttrial briefs, I find as follows.I By motion to strike dated July 12, 1983, the General Counsel movedthat "certain parts" of Respondent's brief be stricken "in that they in-clude information and material which was not duly entered into therecord." This material pertains principally to the authority of businessagent Ben Elliott to represent the Union as of May 6, 1983. According toRespondent, Union President Michael Smiley dismissed Elliott approxi-mately 5 days before the opening of the instant trial. The motion pertainsto that part of Respondent's brief and attachments (App. A, B, and C)dealing with Elliott's status. The record disclosed that Elliott filed the in-stant underlying charges on behalf of the Union (G.C. Exh. I(a)) andmade an unopposed appearance for the Union at the hearing on May II,1983. Further, it is noted that Respondent did not raise the issue of El-liott's status either in its answer or in its opening statement. While Re-spondent's attorney attempted to cross-examine Elliott regarding hisstatus at the time of trial, I was unpersuaded that he articulated sufficientfoundation or that it was otherwise material, given the allegations in thecomplaint of unlawful refusal to furnish information months earlier. Ac-cordingly, I sustained the objection thereto. Respondent also contendedthat over a period of time it had furnished President Smiley with suffi-cient information about the Hayes/Hill system, the subject of the instantcase, to enable the Union to adequately represent the bargaining unit. Inan undated motion in "Opposition to General Counsel's Motion tostrike," Respondent stated that the disputed material was not submittedfor the truth of its contents but rather in furtherance of its offer of proofthat Elliott does not represent the Union and that he was estranged fromSmiley. Respondent urged a negative inference be drawn from the failureof the General Counsel to call Smiley as a witness. Further, Respondentmoved for "judicial notice" to be taken of the Regional Director's letterdated for July 18, 1983, dismissing charges in another case (Case 5-CA-15457) involving the same parties. The Regional Director noted in hisdismissal letter, inter alia, that Elliott's official position with the Union atthat time was still the subject of an internal union dispute. While "judicialnotice" is hereby granted, this falls far short of establishing that Respond-ent was free to ignore Elliott's request for information when he unques-tionably had authority as encompassed by the complaint. The fact thatRespondent may have given the information to Smiley or was willingdoes not relieve it of its bargaining obligation. See Procter & Gamble Mfg.Co. v. NLRB, 603 F.2d 1310, 1317 (8th Cir. 1979). Further, in the absenceof any showing that the General Counsel had greater access to Smileythan Respondent, I find no negative inference is warranted by the failureto call him as a witness. See Wayne Construction, 259 NLRB 571 fn. I(1981). In the total circumstances of this case, and absent any claim ofContinued396 WASHINGTON HOSPITAL CENTERI. JURISDICTIONRespondent, a Delaware corporation, is engaged in thebusiness of operating and maintaining a nonprofit hospi-tal in Washington, D.C. In connection with the aforenot-ed business operations, Respondent, during the past 12months, a representative period, has received gross reve-nues in excess of $1 million and has purchased and re-ceived at its facility materials and supplies valued inexcess of $50,000 directly from points located outside theDistrict of Columbia. It is alleged, Respondent admits,and I find that the Respondent is now, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.Respondent admits, and I find, that Service EmployeesInternational Union, Local 722, AFL-CIO is now, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Sequence of EventsRespondent employs approximately 4000 individuals atits hospital facility in Washington, D.C. The Union,which represents at the hospital some 1200 of Respond-ents employees including approximately 125 unit clerks(the group primarily involved herein), was certified asthe exclusive bargaining agent on March 31, 1975.2 Themost recent collective-bargaining agreement between theparties, by its terms, is effective September 20, 1981, toOctober 6, 1984.3(G.C. Exh. 2.)In late 1979, Respondent commissioned Hayes/Hill In-corporated (Hayes/Hill), a Chicago based managementconsulting firm, to undertake a comprehensive study(Hayes/Hill study or the study) in order to establish,inter alia, "a consistent and comprehensive job classifica-tion and compensation plan." (G.C. Exh. 6.) In conjunc-tion therewith, virtually all of Respondent's union- andnonunion-represented employees were providednewly discovered evidence, the motion to strike is hereby granted Stand-ard Scientific, 195 NLRB 995 (1972); see also Sassafuin ConvalescentCenter, 223 NLRB 267 (1976).2 Respondent's nurses are represented by the District of ColumbiaNurses Association.3 The bargaining unit as set forth in the labor contract is as follows:All permanent, full-time employees (defined as those who fill apermanent position, work on a regularly scheduled basis, and workat least forty (40) hours per week or eighty (80) hours per payperiod, denominated as "PF") and all permanent, part-time eligibleemployees (defined as those who fill a permanent position, work ona regularly scheduled basis, and work at least twenty (20) hours butless than forty (40) hours per week, or at least forty (40) hours butless then eighty (80) hours per pay period, denominated as "PE") inthe job classifications attached to the Certifications of Representativeissued by the National Labor Relations Board on March 31, 1975under Case No. 5-RC-9214, and on May 16, 1975, under Case No.5-RC-9293, and any newly created job classifications similar to, orrelated to, such classifications and appropriate for inclusions in theunit, but excluding all professional employees, guards and supervi-sors as defined in the National Labor Relations Act, as amended,part-time employees who work less than twenty (20) hours per weekor less than forty (40) hours per pay period, temporary employeesdefined as those who fill a temporary position and normally will notwork beyond the probationary period, whether full-time or part-timetemporary, and all other employees.Hayes/Hill questionnaires designed to gather informationabout their jobs. Thus, by letter dated July 17, 1980,with attached questionnaires, Respondent's then person-nel director Carter Coghill wrote to employees, in rele-vant part, as follows:Your Personnel Department is undertaking areview of salary programs for all Hospital Employ-ees. This review is being conducted with supportfrom Hayes/Hill Incorporated, a Chicago basedmanagement consulting firm.As part of this review, we are asking employeesto complete the attached questionaire relative totheir jobs ....[G.C. Exh. 10.]With the information derived from these question-naires, Hayes/Hill personnel, in tandem with Respond-ent's personnel department, evaluated and made classifi-cation descriptions for each job. About the same time,Respondent formed a benchmark committee comprisinga group of approximately 20 individuals who were em-ployed in both management and nonmanagement, unitand nonunit positions to examine and rank some 40 to 50technical, clerical, and general service jobs throughoutthe hospital. The benchmark committee had access to thequestionnaires as well as separate Hayes/Hill materialcomprising 37 multiple choice questions with corre-sponding letter scores. (See G.C. Exh. 9.) With the dataderived therefrom, the Hayes/Hill consultants and per-sonnel department evaluated the remaining 400 jobs andtranslated the letter scores to a numerical value using aHayes/Hill formula. The numerical score for each jobwas applied to a schedule which determined the paygrade for each job.In late 1980 or early 1981, Hayes/Hill produced asummary document containing recommendations called a"map." In essence, the map was an array of job titleswith corresponding pay grades which were arrived atunder the Hayes/Hill point evaluation system. From timeto time over the next 2-1/2 years, the map was revisedby Respondent's personnel department after review andthe concurrence of Hayes/Hill.In the spring or summer of 1981, the work of unitclerks changed, apparently for reasons unrelated toHayes/Hill. Rather, the changes in the nature of thework performed by unit clerks coincided with the intro-duction of a computer ordering system. Prior thereto,the unit clerks, on instructions from physicians andnurses, manually filled out order slips for such items asX-rays, blood tests, and medication for the patients.These order slips were then checked by a registerednurse or supervisor before being deposited with the ap-propriate department for servicing. Under the new com-puter ordering system, the computer readout replacedthe paper order slips and the unit clerks transmitted thiscomputerized information directly to the department. Asstated by Union Business Agent Elliott, "for the firsttime, the unit clerks took full responsibility for the accu-racy of these orders." The Union began to press for apay increase and reclassification of unit clerks.By letter dated November 6, 1981, Business Agent Pa-tricia Ferguson wrote then Personnel Director Coghill397 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrequesting a meeting to discuss, inter alia, "additional re-sponsibilities" of the unit clerks and "the possibilities of[their] reclassification and upgrading." (R. Exh. 2.) In at-tendance for Respondent was Coghill and subordinates,Gorden Garrett and Joseph Latham; the Union was rep-resented by Ferguson and Susan Townsend, a unit clerkand shop steward. Townsend testified that this meetingrepresented the first time she had discussed Hayes/Hillwith management. According to Townsend,4 Coghillmade reference to Hayes/Hill with regard to possibleways in which the pay rate and upgrading of unit clerksmight occur. Further, the union representatives were ad-vised that Garrett was then working on updating the unitclerk job description and Coghill promised to explain theHayes/Hill system to the Union and employees after Jan-uary 1, 1982, when the system was expected to be imple-mented. (See R. Exh. 2,p.B,III-Upgrading.)By letter dated January 19, 1982, Respondent notifiedUnion President Smiley, inter alia, that it "intends to im-plement as of March 7, 1982, a comprehensive programdeveloped by Hayes/Hill Incorporated." (G.C. Exh. 12.)The planned implementation date however was not met.In a followup letter to the December 9 meeting datedMarch 2, 1982,5to Coghill, signed by both Ferguson andTownsend, request was made for a status report on unitclerks. (R. Exh. 3.) Coghill was also reminded, inter alia,that Garrett had stated that he was updating the unitclerk's job and noted that "neither the unit clerks nor theunion has received new job descriptions ...." (Id.)Sometime around March 25, the identity of the man-agement officials with whom the Union had been dealingchanged. Thus, Michael Strand became "acting" andlater the new director of personnel, replacing Coghill,who was no longer employed by Respondent.Townsend and Ferguson met the new managementteam twice in April and once in May. Strand was accom-panied by Joyce Johnson, director of nursing and Krolls,another supervisor. As testified by Strand, the partici-pants covered "a whole variety of issues surroundingunit clerks, including the issue of pay and job classifica-tion." According to Townsend, she understood from thediscussion that, when Respondent completed the job de-scription for unit clerks, that position would be evaluatedunder the Hayes/Hill system.In the meantime, back in February, Ben Elliott beganhis employment as business agent for the Union. Elliottwas kept abreast of developments relative to unit clerksby Ferguson and Townsend. According to Elliott, thefirst time he discussed Hayes/Hill with Respondent wasin a phone conversation with Strand in late May or earlyJune. On that occasion, inter alia, Elliott and Strand hada brief discussion about the reclassification of the unitclerks. Elliot reiterated the Union's position, that reclassi-fication and a pay increase for unit clerks were warrant-ed. In turn, Strand noted, that Hayes/Hill would prob-ably go into effect in the near future and, as such, he ex-pected the situation regarding the unit clerks to be re-solved.4 Towsend was the only individual in attendance at the meeting to testi-fy. She had recently become secretary of the local.6 All dates hereinafter refer to 1982 unless otherwise indicated.However, the Union continued to press Strand to dosomething about the unit clerks. As stated by Strand,"The unit clerk issue was a sensitive one ...we wereall involved on emotionally as well as managerially ...I was receiving phone calls daily as to what the status ofthings were .. ." A few months earlier and largely as aresult of the meetings with Townsend and Ferguson,Strand had directed his staff to undertake a study of unitclerks. In connection therewith, the personnel depart-ment had access to and examined all files which con-tained, inter alia, Hayes/Hill questionnaires6and relatedmaterial.By letter to Strand dated June 16, Elliott requested"negotiations concerning a change in pay grade for allunit clerks ...affected by the introduction of computerterminals." Further, inter alia, Elliott wrote:We assume that the Hayes-Hill study dealt withthe issue of classification of the [unit] clerks. Pleasesend us the relevant findings and/or recommenda-tions of this or any other job analysis. [G.C. Exh.3.]In July, Strand's staff completed its study and recom-mended the upgrading of unit clerks and additional com-pensation. Strand adopted these recommendations andsubmitted them to his superior, Associate Administratorfor Employee Resources Truman Haskell Jr. for his con-sideration. According to Strand, it was his "understand-ing" that if Haskell approved his recommendations theissues involving the unit clerks would be resolved. Assuch, Strand did not respond to Elliott's letter of June 16which had requested Hayes/Hill information and negoti-ations.However, Haskell rejected Strand's recommendationsasserting that by using the new computer system thework of unit clerks was actually made easier. Elliott, nothearing from Respondent with regard to his request forinformation and negotiations, filed a grievance in letterform, dated July 20, addressed to Strand. (G.C. Exh. 4.)In the letter, the grievance was stated as follows:By unilaterally changing the unit clerks' jobs with-out an appropriate reclassification the Hospital hasviolated its obligations under Section 1. 1 of the con-tract.7[Id.]On December 22, Elliott and Townsend met with Re-spondent's attorney Edward Krill to discuss the Union'sgrievance. Krill pointed out that the unit clerks wereabout to receive a substantial increase in pay and askedI Since the initial distribution of questionnaires, Respondent has on oc-casion given certain employees new questionnaires to help determinewhether a particular job has changed or should be reclassified. Strandcould not recall whether the personnel department obtained new ques-tionnaires from the unit clerks.? Sec. 1.1 states: "The Hospital recognizes the Union as the exclusiverepresentative for the purpose of collective-bargaining with respect torates of pay, hours of work and other conditions of employment of thoseemployees [including unit clerks] of the Hospital listed in 1.2 of the Arti-cle." (G.C. Exh. 2, p. I.) Recently, the subject matter of the grievanceover unit clerks was held to be arbitrable. See Washington Hospital Centerv. Service Employees Local 722, 577 F.Supp. 206 (D.C. Cir. 1983).398 WASHINGTON HOSPITAL CENTERthe Union to drop the grievance. Further, Krill advisedElliott and Townsend that the Hospital intended to im-plement the Hayes/Hill system in 2 or 3 weeks andshowed them a document listing job categories includingthat of the unit clerks and corresponding new salaries orgrade levels. The union representatives indicated thatthey would recommended that the unit clerks drop thegrievance and abandon any claim for backpay, if theyknew when the system would take effect, and, if Krillsatisfied them, in writing, that the grade and salary levelfor unit clerks in the document covered the unit clerks ofthe same grade under the contract.The subject of Hayes/Hill vis-a-vis unit clerks cameup next between Elliott and Krill in a phone conversa-tion about January 11, 1983. Krill did not yet have thedate of implementation of the system, While Krill alsodid not have the exact salary schedule, he informed El-liott that unit clerks would received pay increases fromabout $1000 to $1700 a year and represented that thisamounted to about a 50-percent increase over the raisesof the other classifications in the bargaining unit. Ap-proximately I week later, Krill told Elliott that the Hos-pital had scuttled the original Hayes/Hill implementationdate and, in turn, Elliott promised to see Krill at arbitra-tion.The arbitration hearing opened on January 26, 1983.Krill stated, inter alia, at the arbitration hearing, that theHospital was "determined" to implement Hayes/Hill on"October 2, 1983 and not sooner." According to Town-send's uncontroverted testimony, on the second day ofthe arbitration hearing, the Hospital changed the job de-scription for unit clerks.8Strand acknowledged that overthe past 8 or 9 months, in addition to unit clerks, othergroups of unit employees have been studied with someresort to Hayes/Hill material and have been reclassified.Thus, Strand testified that some 35 positions within thecentral supply department as well as a "significantnumber" of respiratory therapy employees have been re-classified.B. Discussion and ConclusionsThe General Counsel contends that the Hayes/Hillstudy or any other job analysis dealing with the classifi-cation of unit clerks is "necessary" and "relevant" tohelp the Union determine whether upgrading these em-ployees with a concomitant pay increase is justified. Fur-ther, the General Counsel asserts that Respondent's eval-uation of the unit clerks' positions as well as their rate ofpay is a mandatory subject of bargaining and, as such,the Union is entitled to the data in its obligation to rea-sonably and intelligently represent bargaining unit em-ployees. The record reveals that the Union requested thisinformation in a letter dated June 16, 1982 (G.C. Exh. 3),and filed a grievance, in the form of a letter, more than 1month later, when Respondent failed to respond. (G.C.Exh. 4.) The grievance was predicated on Respondent'sI While the record is silent as to the ultimate disposition of the arbitra-tion, it is noted that the instant unfair labor practice charges were filedon February 2, 1983, and that the Union, inter alia, contends that all theHayes/Hill material is necessary and relevant for it to represent the unitclerks at arbitration See fn. 7, supra"unilateral" introduction of a computer ordering system,which assertedly made the work of unit clerks more dif-ficult "without an appropriate reclassification" in viola-tion of the contract. (Id.)On the other hand, Respondent denies that the Unionis entitled to the disputed Hayes/Hill material becausethe system has not yet been implemented vis-a-vis bar-gaining unit employees. According to Respondent,"Hayes/Hill has simply produced a methodology whichmight be used as part of a comprehensive compensationsystem affecting all employees of the hospital." In anyevent, Respondent asserts that it has from time to timedisclosed sufficient information about the study "in theBenchmark process and otherwise" to enable the Unionto intelligently negotiate and represent the bargainingunit.Insofar as the Union's request for "any other job anal-ysis dealing with unit clerks," the record disclosed thatthe only such study was undertaken by the personnel de-partment under the direction of Personnel DirectorStrand and the findings and recommendations thereonwere rejected by higher management. Respondent main-tains that it has a legitimate business reason for withhold-ing of information dealing with contrary opinions amongits management staff: "to preserve the ability of Re-spondent's staff to communicate openly and candidlywithout fear that the Union can obtain evidence of suchdisagreement and pit members of Respondent's staffagainst one another in a public forum."I find, for reasons discussed below, that a number ofrepresentations or denials by Respondent regarding theuse of Hayes/Hill is not supported by the record. Fur-ther, I find that Hayes/Hill material at least in part wasutilized by the personnel department in arriving at rec-ommendations for the upgrading and increases in pay forunit clerks. To permit proper perspective and context, asummary of the circumstances giving rise to the Union'srequest for information relative to Hayes/Hill and thestudy undertaken by the personnel department is now inorder.The record disclosed that the Hayes/Hill study wasvirtually completed around March 1981. About the sametime, the Hospital introduced a computer order entrycontrol system (COECS) for unit clerks. While the twoevents initially appeared to be unrelated, these subjectsbecame linked by Respondent in a union-managementmeeting on December 9, 1981. The Union had requestedthis meeting in a letter dated November 6, 1981, to dis-cuss "the possibilities of reclassification and upgrading ofunit clerks with additional responsibilities [under the newcomputerized system]." (R. Exh. 1.)Shop Steward Townsend's credited and uncontrovert-ed testimony9disclosed that at the December meeting, in9 I found Townsend to he consistent, responsive, plausible, and in alarge part corroborated. In this regard, it is noted, inter alia, that her ac-count of the December 9 meeting comports with her minutes of that ses-sion, an exhibit offered in evidence by Respondent (R Exh. 2). Further,her accounts of subsequent meetings with Strand appear to have beencorroborated by the latter's testimony. As testified by Strand, his study"emanated out of a series of meetings that Susan Townsend described."For the foregoing reasons and on the basis of my assessment of her de-meanor. I credit Townsend's testimony in all material respects,399 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresponse to the Union's concerns about the changesbrought about by COECS, Personnel Director Coghillmade reference to Hayes/Hill as one of two ways inwhich the pay grade and upgrading of unit clerks mightoccur. Coghill also advised the Union at that time thathis staff was already working on updating the unit clerkposition and promised to explain Hayes/Hill more fullyin the near future, sometime after January 1982, whenthe system was expected to be implemented.In January 1982, Respondent advised the Union byletter that it "intends to implement as of March 7, 1982,[the] comprehensive compensation program developedby Hayes/Hill Incorporated." (G.C. Exh. 12.) In themeantime, and as the early months of 1982 passed, Re-spondent had still not furnished the Union with the newjob classifications and other upgrading material for unitclerks as promised at the December 9 meeting. TheUnion, for its part, continued to press for this material.Thus, Ferguson and Townsend, in a followup letterdated March 2, reminded Coghill, inter alia, that theUnion was told at the December 9 meeting that Re-spondent was "upgrading the [unit] clerks' job descrip-tion" but that "[n]either the unit clerks nor the union"had received this material. (R. Exh. 3.) The union repre-sentatives were particularly interested in whether thesenew job descriptions reflected the changes in the respon-sibilities of unit clerks as a result of COECS pointingout, that "[p]roper pay adjustments are, of course, of pri-mary importance." (Id.) Again, by letter to Coghill datedMarch 22, Ferguson complained that Respondent hadnot yet delivered on the promises it made at the Decem-ber 9 meeting relative to unit clerks. (R. Exh. 4.) Aroundthe same time Coghill was terminated and replaced byStrand.According to Strand, at the time he assumed Coghill'sresponsibilities, he was unaware of the issues involvingunit clerks. However, as a result of meetings with Town-send and Ferguson in April and May, where, inter alia,"a whole variety of issues surrounding unit clerks, in-cluding the issue of pay and job classification," were dis-cussed, Strand ordered his staff to undertake a new study(hereinafter "Strand study") to determine whether up-grading the unit clerks was warranted. As testified byTownsend, after these meetings, "it was still our under-standing that when [the unit clerk] job description wascomplete[d], that it would be evaluated by personnelunder this [Hayes/Hill] system."As noted above, in June, the Union had requestedHayes/Hill material dealing with the reclassification ofunit clerks and/or findings and/or recommendations ofany other job analysis. The record disclosed that asidefrom Hayes/Hill the only other undertaking by Respond-ent on this subject was the "Strand study," which wascompleted in July. Strand described the "process" by hisstaff as follows:[T]hey looked at the information in our files, theylooked at the new information that was provide[d]by nursing administration, and I do not recallwhether they got new position description question-naires from individuals or not ...[they] examinedall that data, and came up with the recommenda-tion. [Emphasis added.]While Strand could not recall whether the originalHayes/Hill questionnaires were updated, his testimonyestablishes that his staff had access to the employees'complete files. This included the job descriptions com-piled under the Hayes/Hill system and, at least, the oldquestionnaires which admittedly were maintained by Re-spondent as part of an ongoing process. According toStrand, he elected not to respond in writing to Elliott'swritten request for this material as well as otherHayes/Hill data, because he expected the new study tobe completed shortly with favorable recommendationsupgrading and increasing the pay of unit clerks. As such,he expected all outstanding issues involving the unitclerks to be resolved.As noted previously, Strand's analysis, findings, andrecommendations were rejected by Haskell. In July, El-liott filed a grievance over Respondent's failure to up-grade the unit clerks.10The Respondent argues, interalia, that as the Strand study was rejected this, as well asthe Hayes/Hill material which has not yet been imple-mented, is not relevant or necessary to the Union in theexercise of its bargaining functions.It is well settled that an employer has a "general obli-gation" to provide information which is reasonably nec-essary to a union in carrying out its collective-bargainingfunctions. NLRB v. Acme Industrial Co., 385 U.S. 432,435-436 (1967); NLRB v. Truitt Mfg. Co., 351 U.S. 149(1946). This obligation is a continuing one, extendingbeyond contract negotiations and "applies to labor-man-agement relations during the term of an agreement."Acme Industrial Co., supra at 436; Timkin Roller BearingCo. v. NLRB, 325 F.2d 746, 750 (6th Cir. 1963), cert.denied 376 U.S. 971 (1964). Whether the requested infor-mation is relevant and necessary is determined by thefactual circumstances on a case-by-case basis. San DiegoNewspaper Guild v. NLRB, 548 F.2d 683, 687 (9th Cir.1977); Procter & Gamble Mfg. Co. v. NLRB, supra at1315. However, certain types of information pertainingto mandatory subjects of bargaining (wages, hours, andworking conditions of bargaining unit employees) "are sointrinsic to the core of the employer-employee relation-ship that such information is considered presumptivelyrelevant." San Diego Newspaper Guild v. NLRB, supra.Accord: Teleprompter Corp. v. NLRB, 570 F.2d 4, 8 (IstCir. 1977); Procter & Gamble Mfg. Co. v. NLRB, supra.Evaluation data applicable to particular jobs or wagecompensation, as involved herein, has long been treatedO1 I found Elliott to be a credible witness. In large part, Elliott's testi-mony was corroborated by Townsend, who was also found herein to be acredible witness. Elliott testified credibly and without controvention thatin efforts to resolve the union grievance attorney Knrill told him andTownsend. at a meeting on December 22, that he expected the Hayes/Hillsystem to be implemented in 2 or 3 weeks with an increase in pay for theunit clerks. Further, about January 11, 1983, Elliotrr called Krill for anupdate and the latter, at that time, still maintained that implementationwas imminent and represented that unit clerks would average wage in-creases from about $1000 to $1700 a year. However, about I week later,Krill retreated and told Elliott that Respondent had scuttled the originalimplementation date. Elliott ended that conversation by telling Knrill thathe would see him in arbitration.400 WASHINGTON HOSPITAL CENTERas encompassing mandatory subjects of bargaining. See,e.g., Western Massachusetts Electric Co v. NLRB, 589F.2d 42, 47 (Ist Cir. 1978); Dynamic Machine Co., 221NLRB 1140 (1975). See also J. I. Case Co., 118 NLRB520, 521-522 (1957), enfd. 253 F.2d 149 (7th Cir. 1958);Taylor Forge d Pipe Works, 113 NLRB 693 (1955); Proc-ter & Gamble Mfg. Co. v. NLRB, supra at 1315.While Respondent "concedes" its "general obligation"to furnish the Union relevant information, it points outthat the duties imposed by the Act are not absolute. Thisis so, particularly, when balanced against any legitimateassertion of confidentiality. See Detroit Edison Co. v.NLRB, 440 U.S. 301, 314-320 (1979); Johns-ManvilleSales Corp., 252 NLRB 368 (1980). However, it is alsonoted that the "weight" of an employer's assertion ofconfidentiality is "subject to scrutiny." Johns-ManvilleSales Corp., supra.According to Respondent, disclosure would tend to in-hibit feedback from its staff and promote disharmony.The record is devoid of any evidence to support suchfears. In any event, the identities of the supervisors andtheir specific recommendations could be deleted. What Ifind is necessary is the analysis and data on which therecommendations are predicated.Contrary to Respondent, in the circumstances of thiscase, disclosure does not turn on whether Hayes/Hillwas implemented in its entirety. This is so principally be-cause, under the Hayes/Hill ongoing system, each classi-fication is assessed relative to other positions and has al-ready resulted in, inter alia, certain classifications beingupgraded. Strand noted that among these "significant"reclassifications are some 35 positions within the centralsupply department, "a significant number of respiratorytherapists," and some "secretarial type positions." Fur-ther, Haskell, acknowledged that under the Hayes/Hillsystem of compensation, each job is analyzed in relation-ship to every other job in the bargaining unit and "[e]achjob ...is given a point score that is placed in relationto other jobs." The record disclosed that these pointscores under a Hayes/Hill formula are substituted forletter grades. This formula, as well as other Hayes/Hillmaterial noted below, has not yet been furnished to theUnion.As noted previously, Respondent asserts that it has al-ready disclosed sufficient information about Hayes/Hill"in the Benchmark process and otherwise" to enable theUnion to intelligently represent unit clerks. I reject thisconclusion both factually and as a matter of law.The record disclosed that the Union has been suppliedwith some Hayes/Hill material consisting principally ofthe raw questionnaires (G.C. Exh. 10), the 37 questionsfurnished the Benchmark committee (G.C. Exh. 9), andthe "Summary Presentation of the Comprehensive Pro-gram for the Washington Medical Center." (G.C. Exh.8.) On the other hand, without the completed question-naires and new job descriptions generated therefrom, theanswers to the 37 questions, the formula used to drivenumerical values, the final "map", and adequate explana-tions for context, I fail to discern how the Union canmake adequate comparisons in determining whether dif-ferentials for various job classifications are warranted.See Procter & Gamble Mfg. Co. v. NLRB, supra at 1316-1317; J. I. Case Ca, supra at 523. With regard to Re-spondent's reliance on the Union's access to the Bench-mark committee as an alternative source for the request-ed information, the record is far from clear that anyunion representative served on the committee or that theUnion in fact had access to this source." In any event,the Board has consistently noted that the alleged avail-ability of the requested information from other sourcesdoes not relieve an employer of its obligations to furnishsuch information under Section 8(aX5). See New YorkTimes Co., 265 NLRB 353 (1982); Borden, Inc., 235NLRB 982 (1978); Kroger Co., 226 NLRB 512 fn. 8(1976), where the Board noted, "[T]he fact that theUnion has recovered part of the requested informationdoes not relieve the Employer of its duty to furnish com-plete information." See also Procter & Gamble Mfg. Co. v.NLRB, supra at 1317.The record clearly discloses that Hayes/Hill is a viableongoing process where employees are continuouslyranked relative to their colleagues. As noted above, someclassifications have already been upgraded. Indeed, Re-spondent's attorney noted, at the arbitration hearing,inter alia, that under Hayes/Hill "some people will moveforward relative to their colleagues in the workforce andwill receive what could be considered pay increasesbased on classification." There is no showing that Re-spondent has abandoned Hayes/Hill, only that it has notyet been fully implemented. The most recent target dateas set forth by Respondent's attorney at the arbitrationhearing was October 1983.In these circumstances and on the total state of therecord, noting particularly the relative ranking of classifi-cations and that some unit employees have already beenupgraded, I find that all Hayes/Hill material is necessaryfor the Union to fulfill its statutory obligation to repre-sent the bargaining unit in general and the unit clerks inparticular. Conversely, Respondent's failure to providethe requested information is a breach of its bargaining re-sponsibility and violative of Section 8(a)(5) and (1) of theAct as alleged. 12CONCLUSIONS OF LAW1. Respondent, Washington Hospital Center, is an em-ployer engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.' L Haskell stated that he did not know whether any member of theUnion participated on the Benchmark committee. Strand asserted (with-out corroboration) that the Union was represented, but also acknowl-edged that he was only "roughly" familiar with the identity of its mem-bers. While Strand named Barbara Becker as an officer of the Union anda member of the committee, he also added, "but I don't know for sure."With regard to Hayes/Hill material assertedly disclosed to PresidentSmiley, it is noted, inter alia, that Strand could not state whether informa-tion relative to unit clerks was included. Haskell testified that the subjectof unit clerks was raised at one meeting with Smiley but did not other-wise describe what transpired therewith. In any event Haskell testifiedthat he disclosed the impact of Hayes/Hill to Smiley "only in generalterms that implementation would mean an increase for certain jobs andnot for others." In assessing the overall credibility of Haskell and Strand.I found them to be, inter alia, uncertain about key events and otherwiseconclusionary. As such, their poor recall does not inspire confidence inthe accuracy of their testimony and I place little reliance thereon.12 See section of this decision entitled "The Remedy" for that portionof the Strand study encompassed by these findings.401 DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Service Employees International Union, Local 722,AFL-CIO (the Union) is a labor organization within themeaning of Section 2(5) of the Act.3. All permanent, full-time employees (defined as thosewho fill a permanent position, work on a regularlyscheduled basis, and work at least forth (40) hours perweek or eighty (80) hours per pay period, denominatedas "PP") and all permanent, part-time eligible employees(defined as those who fill a permanent position, work ona regularly scheduled basis, and work at least twenty(20) hours but less than forty (40) hours per week, or atleast forty (40) hours but less than eighty (80) hours perpay period, denominated as "PE") in the job classifica-tions attached to the Certifications of Representativeissued by the National Labor Relations Board on March31, 1975 under Case No. 5-RC-9214, and on May 16,1975 under Case No. 5-RC-9293 and any newly createdjob classifications similar to, or related to, such classifica-tions and appropriate for inclusions in the unit, but ex-cluding all professional employees, guards and supervi-sors as defined in the National Labor Relations Act, asamended, part-time employees who work less than (20)hours per week or less than forty (40) hours per payperiod, temporary employees defined as those who fill atemporary position and normally will not work beyondthe probationary period, whether full-time or part-timetemporary, and all other employees constitute a unit ap-propriate within the meaning of Section 9(b) of the Act.4. At all times material herein, the Union has been theexclusive bargaining representative of the employees inthe aforesaid appropriate unit within the meaning of Sec-tion 9(a) of the Act.5. By refusing to furnish the Union with the informa-tion requested as alleged in the instant complaint, Re-spondent has failed to bargain collectively with theUnion and has thereby engaged, and is engaging, inunfair labor practices within the meaning of Section8(a)(5) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meanings of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in conductviolative of Section 8(a)(5) and (1) of the Act, I recom-mend that Respondent cease and desist therefrom andtake additional affirmative action necessary to effectuatethe purposes of the Act.Having found that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to furnish all of theHayes/Hill information requested by the Union, I recom-mend that Respondent be required to furnish this materi-al in its entirety including the completed questionnaires,new job descriptions, the answers to the 37 multiplechoice questions with corresponding letter grades, theformula used to derive numerical values, and the final"map."'3Further, it is recommended that any portion of13 Respondent has not contended, nor does it appear otherwise, thatcompliance therewith would be unduly burdensome. See Equitable GasCo., 227 NLRB 800, 803 (1977); J. I Case Co.. supra at 523.the Strand study based on Hayes/Hill material also be in-cluded. Insofar as the identity of supervisors and theirrecommendations can be deleted from the Strand study,I recommend that this information not be disclosed asdistinguished from the analysis itself.14On the foregoing findings of fact and conclusions oflaw, I issue the following recommended'5ORDERThe Respondent, Washington Hospital Center, Wash-ington, D.C., its officers, agents, successors, and assigns,shallI. Cease and desist from(a) Failing and refusing to bargain collectively withService Employees International Union, AFL-CIO asthe exclusive representative of its employees in the ap-propriate unit by failing and refusing on request to fur-nish it with information relevant and reasonably neces-sary to the performance by the Union of its obligationsas bargaining representative.(b) In any like or related manner interfering with, co-ercing, or restraining employees in the exercise of theirrights guaranteed by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act.(a) On request, provide the Union with the Hayes/Hillinformation requested by it for the purpose of collectivebargaining.(b) Post at its facility in Washington, D.C., copies ofthe attached notice marked "Appendix."16Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.14 As found herein, the Strand study involving unit clerks includedaccess and consideration of Hayes/Hill material already in employees'files. While it is noted that Respondent rejected the recommendations ofthe Strand study to upgrade unit clerks, other classifications based onHayes/Hill material were upgraded. As such, and for other reasons dis-cussed previously, I find that all Hayes/Hill material including the Strandstudy to the extent that it is based thereon is necessary for the Union tofullfill its bargaining responsibilities under the Act. Cf. General Aniline &Film Corp., 124 NLRB 1217 (1959).'5 If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.16 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."402 WASHINGTON HOSPITAL CENTERAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively withService Employees International Union, AFL-CIO, asthe exclusive representative of our employees in the unitfound appropriate herein by failing and refusing on re-quest to furnish it with information relevant and reason-ably necessary to the performance by the Union of itsobligations as bargaining representative.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise oftheir rights under Section 7 of the National Labor Rela-tions Act.WE WILL furnish the Union, as the exclusive bargain-ing representative of our employees in the unit found ap-propriate here, with information heretofore requested bythe Union pertaining to unit clerks which is necessaryand relevant to the performance by the Union of its obli-gations as bargaining representative.WASHINGTON HOSPITAL CENTER403